PER CURIAM.
We sua sponte consolidate these appeals for disposition. Appellant seeks review of orders revoking his probation and sentencing him to prison. He argues in each case and the state properly concedes that by failing to conduct an appropriate plea colloquy before revoking appellant’s probation and sentencing him, the trial court reversibly erred and violated the requirements of Florida Rule of Criminal Procedure 3.172(c). See Haug v. State, 151 So.3d 560 (Fla. 1st DCA 2014). Accordingly, we REVERSE the orders revoking probation and the judgments and sentences entered thereon, and REMAND for further proceedings.
WOLF, LEWIS, and WETHERELL, JJ., CONCUR.